Filed 7/19/21 P. v. Pena CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B306312
                                                          (Super. Ct. No. 2018024652)
     Plaintiff and Respondent,                                 (Ventura County)

v.

ANDRES PENA,

     Defendant and Appellant.


             In October 2018, Andres Pena pled guilty to resisting
an executive officer (Pen. Code, § 69, subd. (a)) and evading a
peace officer (Veh. Code, § 2800.1, subd. (a)). He also admitted
that he had served a prior prison term (Pen. Code, § 667.5, subd.
(b)). The trial court suspended imposition of sentence and
ordered Pena to serve three years of formal probation. The court
also ordered him to pay a $300 public defender fee (Gov. Code,
§ 27712) and $534.48 booking fee (Gov. Code, § 29550).
             In March 2020, the trial court revoked probation
after Pena admitted that he had violated its terms and
conditions. The court then struck Pena’s prison prior pursuant to
Senate Bill No. 136 (2019-2020 Reg. Sess.) (see People v.
Jennings (2019) 42 Cal.App.5th 664, 681 [effective January 1,
2020, prior prison term sentence enhancement applies only to
term served for sexually violent offense]), and sentenced him to
eight months in state prison. It converted “[a]ny previously
ordered fines and fees [to] . . . civil judgments.”
            On appeal, Pena contends, and the Attorney General
concedes, that the civil judgments requiring him to pay the public
defender fee and booking fee are no longer enforceable pursuant
to Assembly Bill No. 1869 (2020-2021 Reg. Sess.). We agree.
(Gov. Code, § 6111, subd. (a).) The unpaid balances of those fees
are uncollectible, and the judgments requiring their payment
must be vacated. (Ibid.)
                           DISPOSITION
            The portions of the civil judgments requiring Pena to
pay a $300 public defender fee and $534.48 booking fee are
vacated. Except as so modified, the judgment is affirmed.
            NOT TO BE PUBLISHED.



                                    TANGEMAN, J.

We concur:


             GILBERT, P. J.



             PERREN, J.




                                2
                    Nancy L. Ayers, Judge

               Superior Court County of Ventura

                ______________________________


             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Michael R. Johnsen and Toni R.
Johns Estaville, Deputy Attorneys General, for Plaintiff and
Respondent.